Per Curiam.
It is apparent that the summons was properly issued, under seal, and prosecution bond and verified complaint duly filed. While the copies delivered to the Insurance Commissioner for the defendant did not show the name of the clerk, the seal of the court, nor the name of plaintiff’s attorney, these omissions were supplied by proper order nunc pro tunc, and thus any defect in the service was cured. McLeod v. Pearson, 208 N. C., 539; Casualty Co. v. Green, 200 N. C., 535; Calmes v. Lambert, 153 N. C., 248; Henderson v. Graham, 84 N. C., 496.
The findings and order of the clerk, affirmed by the judge on appeal, sustain the judgment.
Affirmed.